Citation Nr: 1510696	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  At that hearing, subsequent to the RO's July 2013 statement of the case, the Veteran submitted additional lay statements in support of his claim.  However, the Veteran's representative submitted a waiver of the RO's initial consideration of that evidence.

At the September 2014 hearing, the undersigned Veterans Law Judge also held the record open for 60 days to allow the Veteran the opportunity to submit additional treatment records.  In September 2014 and October 2014, the Veteran's representative requested an extension of time to submit medical records, without specifying the time required to obtain those treatment records.  To date, no additional evidence has been submitted since the hearing held six months ago.  However, as this case is being remanded for further development, the Veteran will have the opportunity to submit any additional evidence to the Agency of Original Jurisdiction (AOJ).  

A review of the Veterans Benefits Management System reveals documents related to the Veteran's application to reopen a claim of entitlement to service connection for prostate cancer, but none pertinent to the present appeal.  As discussed above, a transcript of the Veteran's September 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in the Veteran's claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in February 2012 at which time the examiner opined that the Veteran's current hearing loss was not related to his military service.  The examiner based the opinion on the lack of a threshold shift reflected in the comparison between the June 1967 induction examination and April 1971 discharge examination.  

In June 2013, a different VA examiner offered an addendum opinion after converting the Veteran's June 1967 induction examination audiological testing results from ASA standards to ISO-ANSI standards.  The June 2013 examiner also considered the Veteran's January 2007 private audiological testing showing hearing loss for VA purposes.  The June 2013 VA examiner relied on the January 2007 private audiological testing as the date of onset for the Veteran's hearing loss and concurred with the February 2012 examiner's negative nexus opinion.  She supported that conclusion by highlighting the delayed onset for hearing loss in 2007 after in-service noise exposure from 1967 to 1971.  

Upon review, neither VA examiner has addressed the audiogram performed in November 1967, which appears to demonstrate some degree of hearing loss.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Therefore, remand is required for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  A specific request should be made for any records from Sonus Hearing Care Professionals for treatment since January 2007.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.  He or she should specifically consider the November 1967 audiogram.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or he or she should provide an interpretation of any audiometric findings contained on a graph.  

The Veteran has contended that he has hearing loss that is due to military noise exposure, specifically through working on the flight line at Travis Air Force Base as a medic unloading wounded service members returning from Vietnam.  His DD 214 reflects a medical military occupational specialty, and the Veteran has submitted additional lay statements corroborating this in-service noise exposure.  The Veteran has also asserted that his hearing loss had its onset for hearing loss.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of the November 1967 interim in-service audiogram.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


